DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Election/Restrictions
Newly submitted claim 4 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: from the limitations presented in an alternative form, the Examiner elected to examine the deleted alternative. The non-examined alternative is not elected to be examiner in the Office Action mailed on 06/22/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 4 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Newly submitted claims 11, 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: from the limitations presented in an alternative form, the Examiner elected to examine the deleted alternative. The non-examined alternative is not elected to be examiner in the Office Action mailed on 06/22/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 11, 19 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-9, 14-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar et al. [US 20160058429] in view of Dugan [US 20160374608].
As to claim 1. Shinar discloses A system for determining a fertile window of a woman, the system comprising:
a sensor unit, sensor 22 [0562, fig. 1], for providing a signal about the woman, [0562, 563], wherein the signal is indicative of respiration of the woman, [0732] breathing rate measured, and
a processing unit, computer processor 28 [0563, fig. 1], configured to process the signal to obtain a biomechanical parameter, [0560]  signal from sensor 22 due to subject’s respiratory cycle, [0566] is processed using the processor 28, indicative of the respiration, [0566, 0732], 
determine a plateau after a change in the obtained biomechanical parameter, [fig. 3, 0575] determine an elevated level of respiration rate at around the time of ovulation and remain at the elevated level.
Shinar fails to explicitly disclose that the processor determine an end of the fertile window of the woman based on the determined plateau.
Shinar teaches, in [0575], that based on the determination of the start of the elevated respiratory rate, the processor determines the state and start of ovulation; wherein [0570] the system identifies the start of ovulation to have happened less than two days before the detection of the elevated level; wherein [0005] the teaching identifies a fertile window starting about 5 days before ovulation and ending two days after ovulation.
One of ordinary only requires to perform simple addition and subtraction to determine that the fertile window starts approximately 7 days before the detection of the elevated level of respiration and ends approximately on the day the elevated level is detected.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar to understand that the only required metrics to be determined is the start of ovulation to determine the start and end of the fertile window as every other aspect of the fertile window is dependent on the start of ovulation.
Shinar fails to disclose that the sensor is a contact sensor unit and the signal is in contact with the woman.
Dugan teaches device and method that uses a sensor unit 10 with a motion sensor to determine breathing characteristics, [0199]; wherein the device determines fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s clothing, [0189, 0196, fig. 1B].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the sensor device incorporated into a clothing of the user can be implemented to not affect the normal activity of the user as described in Shinar.

As to claim 2. Shinar fails to disclose The system according to claim 1, wherein the biomechanical parameter is indicative of hyperventilation.
Dugan teaches device and method that uses a sensor unit 10 with a motion sensor to determine breathing characteristics, [0199]; wherein the device determines fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s clothing, [0189, 0196, fig. 1B], including hyperventilation, [0073].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the increased breathing can be used to predict fertility window.

As to claim 6. Shinar discloses The system according to claim 1, further comprising a communication unit for notifying, [0735] processing results transmitted, of at least one of whether the woman is in the fertile window, when the fertile window will be, and at least one of when ovulation will take place, and when menstruation will take place, [0478] wherein one of the processing results is a predicted ovulation day, [0314] and generate an alert in response to a clinical event detected.

As to claim 7. Shinar discloses The system according to claim 1, further comprising a storing unit for storing at least one of the signal and the biomechanical parameter, [0735] data and processing results stored.

As to claim 8. Shinar discloses The system according to claim 1, further comprising a user input unit, for receiving user input, [0582] user interface to receive input, on signs related to menstrual cycle of the woman, [0582], wherein the processing unit is configured to personalize determination of the fertile window during a learning phase based on the user input, [0582].

As to claim 9. Shinar discloses The system according to claim 1, further comprising an activity determination unit for determining an activity of the woman, wherein the processing unit is configured to relate the biomechanical parameter indicative of respiration to the determined activity, [0779-0781] motion signal used to determine if the physiological change detected is not because of a movement the user is performing.

As to claim 14. Shinar discloses A method for determining a fertile window of a woman, the method comprising acts of:
providing a signal about the woman, [0562], wherein the signal is indicative of respiration of the woman, [0732] breathing rate measured,
processing the signal, [0563], to obtain a biomechanical parameter indicative of the respiration, [0732];
determining a plateau after a change in the obtained biomechanical parameter, [fig. 3, 0575] determine an elevated level of respiration rate at around the time of ovulation and remain at the elevated level.
Shinar fails to explicitly disclose that the processor determining an end of the fertile window of the woman is determined based on the determined plateau.
Shinar teaches, in [0575], that based on the determination of the start of the elevated respiratory rate, the processor determines the state and start of ovulation; wherein [0570] the system identifies the start of ovulation to have happened less than two days before the detection of the elevated level; wherein [0005] the teaching identifies a fertile window starting about 5 days before ovulation and ending two days after ovulation.
One of ordinary only requires to perform simple addition and subtraction to determine that the fertile window starts approximately 7 days before the detection of the elevated level of respiration and ends approximately on the day the elevated level is detected.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar to understand that the only required metrics to be determined is the start of ovulation to determine the start and end of the fertile window as every other aspect of the fertile window is dependent on the start of ovulation.
Shinar fails to disclose that the sensor is in contact with the woman.
Dugan teaches device and method that uses a sensor unit 10 with a motion sensor to determine breathing characteristics, [0199]; wherein the device determines fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s clothing, [0189, 0196, fig. 1B].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the sensor device incorporated into a clothing of the user can be implemented to not affect the normal activity of the user as described in Shinar.

As to claim 15. Shinar discloses A non-transitory computer readable medium comprising instructions which, when executed by a processor, configured to cause performance the acts of the method of claim 14, [0563].

As to claim 16. Shinar fails to disclose The system according to claim 1, wherein the contact sensor unit is directly integrated into a bra to contact a skin of the woman.
Dugan teaches device and method that uses a sensor unit 10 with a motion sensor to determine breathing characteristics, [0199]; wherein the device determines fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s bra and be in contact with the skin, [0189, 0194, fig. 1B].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the sensor device incorporated into a clothing of the user can be implemented to not affect the normal activity of the user as described in Shinar.

As to claim 18. Is rejected using the same prior arts and reasoning as to that of claim 1.

As to claim 20. Shinar fails to disclose The system according to claim 18, wherein the sensor is a contact sensor configured to contacts a skin of the woman.
Dugan teaches device and method that uses a sensor unit 10 with a motion sensor to determine breathing characteristics, [0199]; wherein the device determines fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s clothing, [0189, 0196, fig. 1B] that is in contact with the skin of the user, [0194].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the sensor device incorporated into a clothing of the user can be implemented to not affect the normal activity of the user as described in Shinar.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Dugan as applied to claim 1 above, further in view of Goldstein [US 20170112671].
As to claim 3. the combination of Shinar and Dugan fails to disclose The system according to claim 1, wherein the biomechanical parameter includes at least one of a minute volume, a tidal volume, a respiratory drive, and thorax expansion.
Goldstein teaches a physiological sensor used to measure intensity volume and speed of breathing, [0203] to predict ovulation, [0053].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Shinar and Dugan with that of Goldstein so that the system can use a variety of breathing parameters to avoid false positives.

As to claim 12. the combination of Shinar and Dugan fails to disclose The system according to claim 1, wherein the processing unit is configured to determine beginning of the fertile window of the woman based on an increase of a minute volume, and a respiratory drive.
Goldstein teaches a physiological sensor used to measure intensity volume and speed of breathing, [0203] to predict ovulation, [0053].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Shinar and Dugan with that of Goldstein so that the system can use a variety of breathing parameters to avoid false positives.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Dugan as applied to claim 1 above, further in view of Maas et al. [US 20190167236].
As to claim 5. the combination of Shinar and Dugan fails to disclose The system according to claim 1, wherein the contact sensor unit is integrated in a wrist-worn device.
Maas teaches a monitoring system that can be used to predict fertility window for a woman, [0021]; wherein the sensor can be implemented as a wearable device that can be worn on a wrist that can monitor respiration, [0022].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Shinar and Dugan with that of Maas so that the wrist worn device can be worn throughout the day without affecting the daily activity of the user.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Dugan as applied to claim 1 above, further in view of Self-admitted prior art.
As to claim 10, the combination of Shinar and Dugan fails to disclose the system according to claim 1, further comprising CO2 sensor for non-invasively estimating a CO2 concentration of arterial blood of the woman, wherein the CO2 sensor comprises at least one of a potentiometric sensor and an optical CO2 sensor.
The current invention, in [0036] of the published application, describes the claimed CO2 sensor as being known and disclosed in U.S. Pat. No. 9316594.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of the combination of Shinar and Dugan with that of the self-admitted art as nothing but utilizing an well-known sensor to measure a CO2 concentration of a person without affecting the comfort of the person.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Dugan as applied to claim 1 above, further in view of Derkx et al. [US 20170360329].
As to claim 13. Shinar discloses The system according to claim 1, wherein the contact sensor unit comprises at least one of:
a bio-impedance sensor configured to be attached to a thorax of the woman, wherein the bio-impedance sensor is configured to obtain a signal indicative of a tidal volume, wherein the processing unit is configured to determine a minute volume based on a product of tidal volume and respiratory rate, 
an electromyography sensor, [0560], and
at least one of an inductance and a stretch sensor for measuring an expansion of the thorax of the woman, wherein the processing unit is configured to determine a respiration rate based on the measured expansion of the thorax.
The combination of Shinar and Dugan fails to disclose that the electromyography sensor is configured to determine an electrical activity of intercostal parasternal muscles, wherein the processing unit is configured to determine a respiratory drive from the determined electrical activity.
Derkx teaches a system for determining respiratory effort of a user using an EMG sensor to measure intercostal and parasternal muscles activity and determine respiration effort based on the sensor signal, [0063] and rate of breathing, [0021].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Shinar and Dugan with that of Derkx so that the system can use a variety of breathing parameters to avoid false positives.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Dugan as applied to claim 1 above, further in view of self-admitted art and Goldstein.
As to claim 17. the combination of Shinar and Dugan fails to disclose The system according to claim 3, further comprising a C02 sensor configured to non-invasively estimate a C02 concentration of arterial blood of the woman, wherein the processing unit is configured to determine a beginning of the fertile window of the woman based on an increase of the minute volume and the respiratory drive.
The current invention, in [0036] of the published application, describes the claimed CO2 sensor as being known and disclosed in U.S. Pat. No. 9316594.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of the combination of Shinar and Dugan with that of the self-admitted art as nothing but utilizing an well-known sensor to measure a CO2 concentration of a person without affecting the comfort of the person.
the combination of Shinar, Dugan and self-admitted art fails to disclose wherein the processing unit is configured to determine a beginning of the fertile window of the woman based on an increase of the minute volume and the respiratory drive. 
Goldstein teaches a physiological sensor used to measure intensity volume and speed of breathing, [0203] to predict ovulation, [0053].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Shinar, Dugan and self-admitted art with that of Goldstein so that the system can use a variety of breathing parameters to avoid false positives.






Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
Argument 1: The prior arts Shinar and Dugan are complex based on the number of pages of the prior arts and the Examiner must indicate how the reference is being applied pursuant to 37 CFR 1.104.
Response 1: The prior arts, and the embodiments relied upon from the prior arts, are not complex and describe a simple invention of using a physiological signals for determining health risks of a user. 37 CFR 1.104(c)(2) only requires that “the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified”. The Office Action mailed on 06/22/2022 and the amended Office Action details above satisfies the above requirement by specifically providing paragraph sections of the relied embodiment.

Argument 2: Shinar relates any plateau of the elevated respiratory rate to only being pregnant, and not to any fertility window, (which generally runs from the five days before ovulation through to the day of ovulation.” (Present specification page 1, lines 17-18). 
Response 2: Shinar, [0573], clearly describes a detection of a rise in hear rate, from a baseline flat heart rate, is an indicator of ovulation. The heart rate returns to the baseline after several days, if the person does not become pregnant. Regardless of the detection of pregnancy, the start of ovulation is detected by the detection of the rise in the heart rate from the baseline for more than a day. The same process is implemented to detect the start of ovulation using respiration rate, [0575].

Argument 3: The plot in Fig. 3 does not even show the entire fertility window.
Response 3: Plot in Fig. 3 of Shinar is not intended to show the fertility window. Fig. 3 shows the use of a heart rate or respiration rate to detect the start of ovulation, as described in [0569]; which is indicated in [0575], that the same process is used to determine ovulation using respiratory rate. As clearly identified in the present invention, as presented in the argument above, and Shinar, [0005], the only data needed to determine the fertility window is the detection of ovulation, as detailed in the rejection of claim 1 above.

Argument 4: Shinar states that the rates rise to an elevated level at around the time of ovulation, and remain at the elevated level only if the subject becomes pregnant.
Response 4: The Office Action clearly identifies that after the detection of the elevated state of the respiratory rate, the rate returns to the baseline after several days if the subject is not pregnant [fig. 3, 0575]. The period from start of the elevated state to the return to the baseline rate reads on the claimed “plateau” and the teaching of Shinar clearly identifies that the start of the period as an indicator of ovulation. The teaching that the rate remains elevated if the subject becomes pregnant is irrelevant to the current invention as what is claimed is the detection of the ovulation.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688